 


109 HR 3852 IH: Credit Card Minimum Payment Warning Act of 2005
U.S. House of Representatives
2005-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3852 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2005 
Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require enhanced disclosure to consumers regarding the consequences of making only minimum required payments in the repayment of credit card debt, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Credit Card Minimum Payment Warning Act of 2005. 
2.Enhanced consumer disclosures regarding minimum paymentsSection 127(b) of the Truth in Lending Act (15 U.S.C. 1637(b)) is amended by adding at the end the following new paragraph: 
 
(12) 
(A)Information regarding repayment of the outstanding balance of the consumer under the account, appearing in conspicuous type on the front of the first page of each such billing statement, and accompanied by an appropriate explanation, containing— 
(i)the words Minimum Payment Warning: Making only the minimum payment will increase the amount of interest that you pay and the time it will take to repay your outstanding balance.; 
(ii)the number of years and months (rounded to the nearest month) that it would take for the consumer to pay the entire amount of that balance, if the consumer pays only the required minimum monthly payments; 
(iii)the total cost to the consumer, shown as the sum of all principal and interest payments, and a breakdown of the total costs in interest and principal, of paying that balance in full if the consumer pays only the required minimum monthly payments, and if no further advances are made; 
(iv)the monthly payment amount that would be required for the consumer to eliminate the outstanding balance in 36 months if no further advances are made; and 
(v)a toll-free telephone number at which the consumer may receive information about accessing credit counseling and debt management services. 
(B) 
(i)Subject to clause (ii), in making the disclosures under subparagraph (A) the creditor shall apply the interest rate in effect on the date on which the disclosure is made. 
(ii)If the interest rate in effect on the date on which the disclosure is made is a temporary rate that will change under a contractual provision specifying a subsequent interest rate or applying an index or formula for subsequent interest rate adjustment, the creditor shall apply the interest rate in effect on the date on which the disclosure is made for as long as that interest rate will apply under that contractual provision, and then shall apply the adjusted interest rate, as specified in the contract. If the contract applies a formula that uses an index that varies over time, the value of such index on the date on which the disclosure is made shall be used in the application of the formula.. 
3.Access to credit counseling and debt management information 
(a)Guidelines required 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Board of Governors of the Federal Reserve System and the Federal Trade Commission (hereafter in this section referred to as the Board and the Commission, respectively) shall jointly, by rule, regulation, or order, issue guidelines for the establishment and maintenance by creditors of a toll-free telephone number for purposes of the disclosures required under section 127(b)(11) of the Truth in Lending Act, as added by this Act. 
(2)Approved agenciesGuidelines issued under this subsection shall ensure that referrals provided by the toll-free number include only those agencies approved by the Board and the Commission as meeting the criteria under this section. 
(b)CriteriaThe Board and the Commission shall only approve a nonprofit budget and credit counseling agency for purposes of this section that— 
(1)demonstrates that it will provide qualified counselors, maintain adequate provision for safekeeping and payment of client funds, provide adequate counseling with respect to client credit problems, and deal responsibly and effectively with other matters relating to the quality, effectiveness, and financial security of the services it provides; 
(2)at a minimum— 
(A)is registered as a nonprofit entity under section 501(c) of the Internal Revenue Code of 1986; 
(B)has a board of directors, the majority of the members of which— 
(i)are not employed by such agency; and 
(ii)will not directly or indirectly benefit financially from the outcome of the counseling services provided by such agency; 
(C)if a fee is charged for counseling services, charges a reasonable and fair fee, and provides services without regard to ability to pay the fee; 
(D)provides for safekeeping and payment of client funds, including an annual audit of the trust accounts and appropriate employee bonding; 
(E)provides full disclosures to clients, including funding sources, counselor qualifications, possible impact on credit reports, any costs of such program that will be paid by the client, and how such costs will be paid; 
(F)provides adequate counseling with respect to the credit problems of the client, including an analysis of the current financial condition of the client, factors that caused such financial condition, and how such client can develop a plan to respond to the problems without incurring negative amortization of debt; 
(G)provides trained counselors who— 
(i)receive no commissions or bonuses based on the outcome of the counseling services provided; 
(ii)have adequate experience; and 
(iii)have been adequately trained to provide counseling services to individuals in financial difficulty, including the matters described in subparagraph (F); 
(H)demonstrates adequate experience and background in providing credit counseling; 
(I)has adequate financial resources to provide continuing support services for budgeting plans over the life of any repayment plan; and 
(J)is accredited by an independent, nationally recognized accrediting organization. 
 
